DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because the second communicator and the second controller are recited without mentioning of a first communicator and a first controller, wherein it is not clear as to whether the instant claimed invention includes the first communicator and the controller.
Claim 9 is also indefinite because it depends from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP 2001-55143) in view of Sasaki (US 2012/0212047).
JP ’143 discloses an automatic train controller that constitutes a vehicle starting system together with an integrated train management system (i.e., the on-board operating system included in the vehicle shown in Fig. 1 of JP ‘143), wherein the controller includes communicator 11 (readable as a second communicator) operable to receive a start instruction remotely from ground central command 51, and controller 3/4 (readable as a second controller) for operating the vehicle. Also in paragraph [0007] of JP ‘143, it is known that a train can be configured to receive a start command from the ground at an arbitrary position over an entire line.
Sasaki discloses controller 20, after receiving a start command/instruction, operable to control a supply of power from a direct-current power supply 10 to a second power line through pantograph 11 brought into contact with  power supply 10, circuit breaker BR, and switches CT and S2 to supply power for operating an electric vehicle.
In view of Sasaki, it would have been obvious to one of ordinary skill in the art to alternatively configure the structure of JP ‘143 with the controller associated with a power supply and configured to control the supply of power, in a manner similar to that taught by Sasaki, to provide necessary power for operating the electric vehicle. The structure of JP ‘143, as modified, is considered to include the features of instant claim 8.
Regarding the stop operation recited in instant claim 9, which is basically a reverse operation of the start operation, it would have been obvious to one of ordinary skill in the art to configure the structure of JP ‘143 to perform a reverse operation, e.g., to issue a stop instruction, to stop the supply of power from the power supply when the power from the power supply is no longer needed for operating the vehicle, wherein reversal operations, such as start/stop or on/off, are merely obvious matters of routine engineering/operation without requiring an ability to invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP 2001-55143) in view of Sasaki (US 2012/0212047) and Hatanaka (US 2015/0202978).
JP ‘143 and Sasaki are applied above.
Hatanaka discloses an electric train system that includes an overhead power line (which can be either a DC or AC overhead power line (paras [0057], [0191])), an electric vehicle that includes power storage devices 22, 52 (which are direct-current power supplies), power converters 21, 51 (which can be DC/AC or DC/DC or AC/DC converters), a plurality of power lines, and multiple devices including auxiliary machine 4 and motors 23, 53 connected by the power lines. In view of Hatanaka, it would have been obvious to one of ordinary skill in the art to alternatively configure the structure of JP ‘143, as modified, to use an AC overhead power line along with suitable power converters, DC power storage devices, and other devices, similar to that of Hatanaka, for performing expected functions and achieving expected advantages thereof. The structure of JP ‘143, as modified, is considered to include the features of instant claim 1, wherein a starting of the vehicle, initiated from a central command device on the ground, is operable by using known components/devices described in the applied prior art. 
Regarding instant claim 2, the integrated train management system of the structure of JP ‘143, as modified, includes first communicator 2 operable to communicate with an automatic train controller, first controller 3/4, which is operable with other devices, such as the direct-current power supply, the first vehicle device, the second vehicle device, the pantograph, the circuit breaker, and the power converter, in the structure of JP ‘143, as modified.
Regarding instant claim 3, the automatic train controller of the structure of JP ‘143 includes second communicator 11 and second controller 3/4 that are operable with other devices in the structure of JP ‘143 to perform operations as claimed.
Regarding the stop operation recited in instant claim 4, which is basically a reverse operation of a start operation, it would have been obvious to one of ordinary skill in the art to configure the structure of JP ‘143, as modified, to perform an opposite/reverse operation of the starting operation when the power from the power supply is no longer needed for operating the vehicle, wherein reversal operations, such as start/stop or on/off, are merely obvious matters of routine engineering/operation without requiring an ability to invention. As to instant claim 5, the central command device on the ground in the structure of JP ‘143, as modified above, is considered to be operable to transmit a start instruction and a stop instruction.
The structure of JP ‘143, as modified as described above, is considered to include a combination of features that are arranged and capable of functions and operations, as recited in instant claims 6 and 7.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitanaka (US 2011/0166736 and US 2009/0267412) and Kadono (US 2014/0042279) disclose control apparatuses for electric vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/Primary Examiner, Art Unit 3617